Exhibit 10.1




UNSECURED PROMISSORY DEMAND NOTE




FOR VALUE RECEIVED, Maple Mountain Pumpkins and Agriculture, Inc. (“Maker” or
“Company”), having an office location at 706 Rildah Circle, Kaysville, UT 84037,
promises to pay on demand Five Thousand Dollars ($5,000.00), the amount advanced
to the Maker up through and including October 1, 2008 to Ken Edwards, President
of the Company, at 706 Rildah Circle, Kaysville, UT or order (collectively
“Holder”), (the “Note”). The amount of this Note may be increased from time to
time up to a total amount of Twenty Five Thousand Dollars ($25,000.00) upon
request of the Company’s President and upon the willingness of the Holder to
make such additional loans to the Company. Any additional loans shall be
governed by the same terms and conditions at stated in this Note.
Acknowledgement of the receipt of any additional amounts shall be made by the
President of the Company at the end of this Note. The Note is not being
collateralized by any asset of the Company or any equity interest in the Company
and is unsecured. The date of the Note is October 1, 2008, not withstanding the
date that the funds were actually deposited into the Makers bank account, for
purposes of accruing interest pursuant to Paragraph #2 of the Note.




1.

Payments. The principal and any interest on the Note shall be repaid on demand
of the Holder at the address of the Holder (subject to the provisions below),
upon giving 30 days prior written notice to the Maker at the address of the
Maker.  In any event, if Holder does not make demand for payment on or before
December 31, 2009, such date shall be considered as the date that demand is
being made and payment of the Note shall be due 30 days thereafter including any
and all accrued interest. All payments being made first towards the unpaid
interest balance and then as a reduction of the principal amount.




2.

Interest. Interest shall first commence accruing from the date of the Note and
upon the time that additional amounts being loaned to the Company are
acknowledged at the end of this Note. Interest shall accrue at a simple interest
rate of ten percent (10%) per annum until all principal has been repaid. Any
payments made shall first be applied towards any accrued interest and all
interest has been fully paid, the remaining balance of the payment shall be
applied towards the principal sum of the Note.




3.

Type and place of Payments. Payment of principal and interest shall be made in
lawful money of the United States of America to the above named Holder, at the
address of the Holder given herein, or such other location as the Holder shall
advise the Maker in writing, to the extent that such address is within the
greater Salt Lake City area. For payments outside of this area, Holder will make
arrangement for the delivery of funds at the Holder’s expense.




4.

Prepayment. Advance payment(s) or prepayment(s) may be made at any time on the
principal and interest, without penalty, by giving Holder 3 days prior written
notice, and with such payments being applied first towards unpaid interest as
set forth herein.




5.

Default. Upon the occurrence or during the continuance of any one or more of the
events hereinafter enumerated, the Holder of this Note may forthwith declare the
unpaid balance of the principal and interest on the Note to be immediately due
and payable, and the principal and interest shall become and shall be
immediately due and payable without presentation, demand, protest, notice of
protest, or other notice of dishonor, all of which are hereby expressly waived
by Maker, such events being as follows:




(a)

Default in the payment of the principal and interest of this Note or any portion
thereof when the same shall become due and payable, whether at maturity as
herein expressed, or on demand of the Holder, unless cured within thirty (30)
days after notice thereof by Holder to Maker.





--------------------------------------------------------------------------------

(b)

Maker shall file a voluntary petition in bankruptcy or a voluntary petition
seeking reorganization, or shall file an answer admitting the jurisdiction of
the court and any material allegations of an involuntary petition filed pursuant
to any act of Congress relating to bankruptcy or to any act purporting to be
amendatory thereof, or shall be adjudicated bankrupt, or shall make an
assignment for the benefit of creditors, or shall apply for or consent to the
appointment of any receiver or trustee for Maker of all or any substantial
portion of its property, or Maker shall make an assignment to any agent
authorized to liquidate any substantial part of its assets; or




(c)

An order shall be entered pursuant to any act of Congress relating to bankruptcy
or to any act purporting to be amendatory thereof approving an involuntary
petition seeking reorganization of the Maker, or an order of any court shall be
entered appointing any receiver or trustee of or for Maker, or any receiver or
trustee of all or any substantial portion or the property of Maker, and such
order approving a petition seeking reorganization or appointing a receiver or
trustee is not vacated or stayed, or such writ, warrant of attachment, or
similar process is not released or bonded within 60 days after its entry or
levy.




(d)

At such time as the majority of the Board of Directors of the Company as
constituted on the date of signing of this Note shall resign or otherwise be
replaced.




6.

Attorneys’ Fees. If this Note is placed with an attorney for collection, or if
suit is instituted for collection hereof, then in such event, the Maker agrees
to pay reasonable attorneys’ fees, costs, and other expenses incurred by Holder
in its collection efforts.




7.

Construction. This Note shall be governed by and construed in accordance with
the laws of the State of Utah.




Maple Mountain Pumpkins and Agriculture, Inc.

a Nevada Corporation










By:

/s/ Ken Edwards                             

A Duly Authorized Officer and

Member of the Board of Directors











2




--------------------------------------------------------------------------------

ACKNOWLEDGEMENT OF ADDITIONAL AMOUNTS RECEIVED BY THE COMPANY




The President of the Company hereby acknowledges that the following amounts were
requested from the Holder and that the Company has received the requested
amounts from the Holder on the dates and in the amounts set forth below:




Date:

 

Amount:

 

Signature of President:

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

Amount:

 

Signature of President:

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

Amount:

 

Signature of President:

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

Amount:

 

Signature of President:

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

Amount:

 

Signature of President:

 








3


